DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Applicant’s arguments and amendments filed on 8/19/2022 have been entered.
2. Claims 21 and 30 have been amended.
3. In view of Applicant filing a TD (approved 8/19/2022) the ODP rejection is withdrawn.
4. Claims 21-33 are examined in the instant application. 

Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 27-30, 32 and 33 rejected under 35 U.S.C. 103 as being unpatentable over Rezania A. (U.S. Patent No. 10,006,006 B2, published as US 2015/0329828 A1 on 11/19/2015) in view of Xu et al. (2014, EMBO J., Vol. 33, pgs. 2157-2170) and further evidenced by the teachings of Chareyron et al. (2020, Diabetologia, Vol. 63, pgs. 2628-2640) and Henquin et al. (2006, Diabetes, Vol. 55, pgs. 441-451).
Regarding claims 21 and 32, Rezania teaches a method of producing functional beta cells comprising culturing immature beta cells (referred to as “Stage 6 cells”) in a medium comprising:
(a) an effective amount of T3, and
(b) an effective amount of an EZH2 inhibitor (EPZ-6438),
to produce functional beta cells which express insulin (col. 7 lines 4-7 and col. 40 lines 29-38 and Table III).
Regarding claim 22, Rezania teaches that their beta cells can be screened for secretion of pancreatic hormones (col. 3 lines 17-22, col. 8 lines 21- 45 and col. 32 lines 41-55). 
Regarding claim 23, it would be inherent that the functional beta cells of Rezania exhibit glucose dependent mitochondrial respiration since Chareyon et al. teach that glucose stimulation increases mitochondrial respiration (see Abstract and pg. 2629 col. 1 parag. 3).
Regarding claims 24 and 29, it would be inherent that the glucose stimulated insulin secretion of Rezania comprises a bi-phasic insulin secretion in response to glucose stimulation since Henquin et al. teach that glucose stimulation of beta cells results in bi-phasic insulin secretion in vivo and in vitro (see Abstract and pg. 441 col. 2 bridge pg. 442 col. 1 parags. 1-2). Further, Henquin teaches that first phase of the bi-phasic insulin secretion has a four-fold to an eight-fold increase over baseline secretion of insulin from functional beta cells (see Figs. 2-5)
Regarding claim 27, Rezania teaches that the immature beta cells are cultured at the air liquid interface (col. 40 lines 29-38).
Regarding claim 28, Rezania teaches that the immature beta cells are cultured in a suspension culture (col. 17 lines 9-12).
Regarding claim 33, Rezania teaches they can use an effective amount of T4 (col. 21 lines 3-7).
	Rezania teaches that their functional beta cells expressed PDX1, NKX6.1, MAFA and UCN3 (col. 4 lines 27-30 and col. 51 lines 25-28).
	Rezania does not teach:
	(i) using DEZA.

	(i) Regarding using DEZA and claim 30, Xu et al. teach that DEZA is also known as DZNep, which is an inhibitor of EZH2 (pg. 2163 col. 2 parag. 2). Xu continues to teach that treating cells, with DZNep, during endocrine specification led to an approximate doubling of the percentage of C-peptide+ (a marker of insulin production) cells without inducing the generation of poly-hormonal cells (immature cells) pg. 2165 col. 2 parag. 1).
	Thus at the time of filing the ordinary artisan would have found it prima facie obvious to substitute the EZH2 inhibitor DZNep taught by Xu for the EZH2 inhibitor EPZ-6348 taught by Rezania to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a substitution since Xu teaches that using DEZA resulted in increasing insulin expressing cells without inducing poly-hormonal immature beta cells.
	There would have been a reasonable expectation of success that the DEZA of Xu would work in the method of Rezania since both DEZA and EPC-6348 are EZH2 inhibitors.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.
Response to Arguments
Applicant’s Argument’s
Applicants argue in amendment that Rezania discloses a stepwise method for producing beta cells that express MAFA. This method includes culturing immature beta cells in a medium comprising T3 and EPZ-6438, which is an inhibitor of protein methyl transferase. Renzania provides Table 3, which lists 43 molecules that were tested at Stages 6 (differentiating pancreatic endoderm/endocrine precursor cells into immature beta cells) and 7 (differentiating immature beta cells into mature beta cells). Renzania discloses that culture conditions including T3/T4, an ALKS inhibitor, an antioxidant, and one or more of an aurora kinase inhibitor, a RSK inhibitors, and a protein methyl transferase inhibitor of DOT1L can be used to mature beta cells. However, column 45 lines 14-21 discloses that when 43 different molecules were tested, only the addition of EPZ-5676 (a protein methyl] transferase inhibitor of DOT1L) and AXL (also called “inhibitor R428”’) significantly upregulated MAFA when used in cultures at Stage 6 and Stage 7. Thus, Rezania discloses that is it not predictable which inhibitor will (or will not) affect Stage 7 cells. Notably, in the experiments disclosed in Renzania, only 2 of the 43 selected (and tested) compounds were effective in maturing endocrine cells, 41 of the 43 compounds were ineffective at maturing endocrine cells. The result demonstrates that it is not at all predicable which compounds will be effective. Moreover, the majority of compounds selected for testing on mature beta cells do not have any effect.
DEZA is an inhibitor of S-adenosylmethionine-dependent methyltransferase, an enzyme that targets the degradation of the H3K27 methyltransferase EZH2 (see Fujiwara et al.) In contrast, EPZ-5676, is an entirely different compound, namely an inhibitor of protein methyltransferase DOT 1 (see which is a H3K79 methyltransferase. In other words, DEZA and EPX-5676 are structurally different inhibitors that affect different methyltransferases (see also Aslam et al.) which discuss the role of DOTIL in B cell differentiation. As noted in the Office action, Renzania fails to disclose or suggest the use of 3-deazaneplanocin A (DEZA).
Xu discloses the use of a human endoderm progenitor (EP) cell line that was treated with 3-deazaneplanocin A, called DZNEP in Xu. It is disclosed that explants from pancreatic embryos from day 12.5 were treated with DZNEP (DEZA). Xu concludes that DZNEP (DEZA) affects pancreatic progenitor cells and endocrine progenitor cells (see page 2165), without mention of any specific cell types affect in the explants. Xu then discloses treating endoderm progenitor cells with DZNEP (DEZA).
Endoderm progenitor cells have a unique morphology and gene expression; endoderm progenitor cells are not immature beta cells. In fact, endoderm progenitor cells differentiate into many types of cells including hepatocytes, intestinal epithelial cells, and pancreatic beta cells (see Cheng et al.) The specification discloses at paragraph [0058] that in pancreatic endocrine cell differentiation, pluripotent cells first differentiate into “definitive endoderm” (Stage 1) cells. These endoderm cells are completely different from immature beta cells. The difference in these stages is particularly apparent in Rezania, which discuss the different types of cells in differentiation of embryonic stem cells into mature beta cells. Xu fails to disclose or suggest any culture conditions for immature beta cells, and certainly fails to provide any suggestion or motivation to treat immature beta cells with DEZA. One of skill in the art, combining Rezania with Xu, might use DEZA in an early step (Stage 1) of differentiation, as disclosed in Xu. However, they would have no motivation, based on the prior art itself, to include DEZA at Stage 7. Furthermore, even if, for some imperceptible reason, they took an inhibitor useful at Stage 1 and added it to Stage 7, there would be no reasonable expectation of success, in view of the disclosure in the Rezania that 41/43 compounds fail to have any activity at Stage 7. There simply is no prima facie case of obviousness. Furthermore, the presently claimed methods, that include the use of DEZA, provide an unexpectedly superior result. As shown in Fig. 8B and page 104-105 of the specification, the use of DEZA resulted in mature beta cells that consumed oxygen in response to high glucose stimulation significantly above human islets. Furthermore, the effect using of these compounds in the differentiation process resulted in cells that were stable for at least 10 days in Stage 7. The addition of DEZA result in production of mature beta cells that exhibited multiple rounds of bi- phasic GSIS, and the ability to shut down GSIS between high glucose pulses. FIGS. 8H-81 illustrate that this effect was stable in Stage 7. The superior effect of treating immature beta cells with DEZA to produce stable functional beta cells, could not have been predicted based on the cited prior art.
Examiner’s Response
While Applicant’s arguments have been fully considered they are not found persuasive.
Applicants argue “Rezania discloses that is it not predictable which inhibitor will (or will not) affect Stage 7 cells. Notably, in the experiments disclosed in Renzania, only 2 of the 43 selected (and tested) compounds were effective in maturing endocrine cells, 41 of the 43 compounds were ineffective at maturing endocrine cells. The result demonstrates that it is not at all predicable which compounds will be effective. Moreover, the majority of compounds selected for testing on mature beta cells do not have any effect.” However, this argument is not found persuasive. 
There is no teaching in Rezania that only 2 of the 43 compounds were effective in maturing endocrine cells as Applicant argues. Rather, Rezania teaches that two of the 43 had significant increases in MAFA and insulin expression as compared to untreated cultures (col. 45 lines 14-21) and a review of Figs. 8A/B teaches that the EZH2 inhibitor (EPZ-6438) resulted in increases of 25~ fold and 40,000 fold for MAFA and insulin respectively. Thus, Applicants arguments regarding predictability are not found persuasive since all of the compounds reported in Figs. 8A-D resulted in increases in MAFA and insulin expression, which are markers of functional beta cells as claimed. 
	Applicants arguments regarding EPZ-5676 are also not found persuasive since the rejection of record relies upon the EZH2 inhibitor EPZ-6438 and not EPZ-5676 as Applicant argues.
	Regarding the teachings of Xu, Applicants arguments are not found persuasive. As set forth above, Rezania successfully uses the EZH2 inhibitor EPZ-6438 to successfully mature immature beta cells into mature beta cells which express insulin as claimed. While Xu does not contact immature beta cells with the EZH2 inhibitor DEZA, Xu importantly observed as cited above on pg. 2165 col. 2 parag. 1 last three lines:
“These findings demonstrate that the positive effects of manipulating EZH2 function on pancreatic beta cell induction in mouse models can be applied to human stem cell differentiation cultures.” 
While Xu was studying the effect on EZH2 inhibition during the differentiation of pancreatic progenitor cells into pancreatic endocrine cells (rather that the maturing of immature into mature beta cells as claimed), the ordinary artisan is motivated to use the EZH2 inhibitor DEZA in the method of Rezania since Xu teaches EZH2 inhibition resulted in (as cited in the rejection of record) of an approximate doubling of the percentage of C-peptide+ (a marker of insulin production) cells without inducing the generation of poly-hormonal cells (immature cells). Thus while Xu teaches using DEZA upstream (pancreatic progenitor cells) from the immature beta cells (Stage 7 cells) taught in Rezania, the positive effects on insulin production by using DEZA was observed in mature beta cells expressing insulin (i.e. functional beta cells that express insulin). Accordingly, the ordinary artisan, in view of the positive effects of using DEZA on insulin production in mature beta cells, would be motivated to substitute the EZH2 inhibitor DEZA of Xu for the EZH2 inhibitor EPZ-6438 of Rezania.
	Thus, for the reasons above and of record the rejection is maintained.

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rezania A. (U.S. Patent No. 10,006,006 B2, published as US 2015/0329828 A1 on 11/19/2015) in view of Xu et al. (2014, EMBO J., Vol. 33, pgs. 2157-2170) and further evidenced by the teachings of Chareyron et al. (2020, Diabetologia, Vol. 63, pgs. 2628-2640) and Henquin et al. (2006, Diabetes, Vol. 55, pgs. 441-451) as applied to claims 21-24, 27-30, 32 and 33 above, and further in view of Melton et al. (US 2014/0329704 A1).
Rezania and Xu are relied upon above in teaching a method of producing functional beta cells.
While Rezania teaches that their functional beta cells expressed PDX1, NKX6.1, MAFA and UCN3 (col. 4 lines 27-30 and col. 51 lines 25-28), Rezania does not teach:
(i) functional beta cells expressing SLC2A1.

(i) Regarding SLC2A1 expression, Melton et al. teaches that SLC2A1 is expressed higher on functional (i.e. mature) beta cells as compared to fetal beta cells (Table 1B, pg. 10).

Thus, at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Rezania regarding a method of producing functional beta cells with the teachings of Melton regarding SLC2A1 expression to arrive at the claimed invention.
One of ordinary skill in the art would have been motivated to make such a combination since Melton teaches that functional beta cells such as mature beta cells express SLC2A1, thus the ordinary artisan would be motivated to assay for SLC2A1 expression since Melton teaches that SLC2A1 is a marker of functional beta cells.
There would have been a reasonable expectation of success that the functional beta cells of Rezania express SLC2A1 since Melton teaches that functional beta cells express SLC2A1.
Thus the cited art provides the requisite teachings and motivation to make and use the invention as claimed.

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rezania A. (U.S. Patent No. 10,006,006 B2, published as US 2015/0329828 A1 on 11/19/2015) in view of Xu et al. (2014, EMBO J., Vol. 33, pgs. 2157-2170) and further evidenced by the teachings of Chareyron et al. (2020, Diabetologia, Vol. 63, pgs. 2628-2640) and Henquin et al. (2006, Diabetes, Vol. 55, pgs. 441-451) as applied to claims 21-24, 27-30, 32 and 33 above, and further in view of D’Amour et al. (US 2009/0220959 A1).
Rezania and Xu are relied upon above in teaching a method of producing functional beta cells.
Rezania and Xu do not teach:
(i) a medium comprising an effective amount of AZT.

(i) Regarding AZT, D’Amour et al. teach that 5-azacytidine (aka AZT) can be a differentiation factor for producing functional beta cells (parags. 157 and 243).

Thus, at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Rezania regarding a method of producing functional beta cells with the teachings of D’Amour regarding AZT to arrive at the claimed invention.
One of ordinary skill in the art would have been motivated to make such a combination since D’Amour teaches that AZT can be used as a differentiation factor for producing functional beta cells.
There would have been a reasonable expectation of success that the media of Rezania could comprise AZT since D’Amour teaches that AZT can be added to culture media to produce functional beta cells.
Thus the cited art provides the requisite teachings and motivation to make and use the invention as claimed.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A MONTANARI/Examiner, Art Unit 1632